September 1, 2011 Filed Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Jackson National Separate Account - I ("Registrant") of Jackson National Life Insurance Company (File Nos. 333- and 811-08664) Commissioners: On behalf of the above-referenced Registrant, attached for electronic filing under the Securities Act of 1933, as amended, is an initial registration statement on Form N-4 ("Initial Registration Statement"). As noted on the Facing Sheet of the Initial Registration Statement, it is also Amendment No. 291 under the Investment Company Act of 1940, as amended. Under separate cover to the Commission Staff reviewer, we are providing a courtesy copy of the Prospectus.If you have any questions, please call me at (517) 367-3872, or Joan E. Boros, Jorden Burt LLP at (202) 965-8150. Yours truly, /s/ FRANK J. JULIAN Frank J. Julian Associate General Counsel cc:Michael L. Kosoff Joan E. Boros
